      Case 5:20-cv-02041-AKK-GMB Document 7 Filed 03/16/21 Page 1 of 1                   FILED
                                                                                2021 Mar-16 AM 09:39
                  UNITED STATES DISTRICT COURT                                  U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


BRANDON SOLOMON FOSTER,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      Civil Action Number
                                          )    5:20-cv-02041-AKK-GMB
HOLMAN CORRECTIONIAL                      )
FACILITY, et al.,                         )
                                          )
       Defendants.

                          MEMORANDUM OPINION

      The magistrate judge filed a report on February 25, 2021, recommending

dismissal, without prejudice, of Brandon Foster’s petition for writ of habeas corpus

under Federal Rule of Civil Procedure 41(b) for failure to prosecute. Doc. 6.

Although the parties were advised of their right to file specific objections within

fourteen days, no objections have been received by the court. Having carefully

reviewed and considered de novo all the materials in the court file, including the

report and recommendation, the court concludes that the magistrate judge’s Report

and Recommendation is due to be adopted. A separate order will be entered.

      DONE the 16th day of March, 2021.

                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
